FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 09-10303
                Plaintiff-Appellee,             D.C. No.
               v.                           2:09-cr-00015-
JERRY ARBERT POOL,                               EJG-1
             Defendant-Appellant.
                                               ORDER

                      Filed June 2, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             7485